DETAILED ACTION
This Office Action is in response to Applicant’s amendment filed 15 January 2021. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Terminal Disclaimer
The terminal disclaimer filed on 15 January 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10,154,844 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
In the response filed 15 January 2021, Applicant amended independent claim 21 to recite the pull force applied by the magnets is between 0.04 N and 17.8 N, which was previously recited in claim 25. 

MPEP 716.01(c) states: 
The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor or at least one joint inventor.
In this case, Applicant has provided no evidence to establish an unobvious difference between the claimed product and the prior art, but rather has merely argued such alleged difference. Mere arguments cannot take the place of evidence. 
Applicant further argues that Mouw’821 has a different reason for using magnets on the anastomosis device than Applicant’s invention. MPEP 2144 §IV states: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. 
Additionally, the Office notes the IDS submitted 19 January 2021 under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) lists a new reference, Beisel et al. (US Patent Application 2016/0262761) that is relied upon in the rejection below to further make the case of obviousness of the claimed pull force applied by the magnets. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 21-23, 25-28, 30, 31, 41-43 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi et al. (US Patent Application 2010/0010508) in view of Mouw (US Patent 8,118,821) in view of Beisel et al. (US Patent Application 2016/0262761). 
Claim 21: Takahashi’508 teaches a device for performing an anastomosis between two adjacent body tissues (common bile duct wall Wc and duodenum wall Wd). 
The anastomosis device includes a wire (10a) with a first state in a substantially linear form (see Figure 1) and a second state in a coiled form (see Figures 2, 3, 10, 11) having a first loop and a second loop (11 and 12, respectively). 
Takahashi’508’s device (10a) is configured for positioning via catheter (50) within a body cavity proximate at least one of the body tissues (Figure 10). When device (10a) transforms from the first (straight) state into the second, coiled state, tissue between the two adjacent body tissues is caught by the first and second loops (11 and 12) is compressed and results in an anastomosis (paragraph [0077] and Figure 11). 
	Takahashi’508 fails to disclose a plurality of magnets positioned over the wire. 
	Like Takahashi’508, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed configuration in a second state (Figures 3, 5). The wire passes through the lumen of a 
Mouw’821 teaches it would be obvious to one of ordinary skill in the art to modify the size of the magnets (column 5, lines 20-25). However, Mouw’821 does not disclose the specific pull force of the magnets. 
As in Takahashi’508 and Mouw’821, Beisel’761 teaches a anastomosis device in which two rings are placed near each other in order compress the adjacent tissue layers to perform an anastomosis (paragraph [0002]). As in Mouw’821, Beisel’761 compression force is created using magnets (paragraph [0002]). 
Beisel’761 teaches it is advantageous to allow a surgeon to adjust how much pull force is applied between the magnets in order to create a balance between the likelihood of the system to spontaneously and prematurely move together while also 
Furthermore, as of the effective filing date of the invention, it would have been an obvious matter of design choice to a person of ordinary skill in the art to have the pull force of the magnets range from 0.04 to 17.8 N because Applicant has not disclosed this particular pull force provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Takahashi’508 in view of Mouw’821’s device, and applicant’s invention, to perform equally well with either the pull force of the prior art or the claimed 0.04 to 17.8 N pull force because both devices would perform the same function of creating a compression anastomosis between adjacent tissue structures. 
	Takahashi’508 states the use of shape memory materials that change shape when exposed to a temperature greater than a threshold value are known in the prior art 
Like Takahashi’508, Mouw’821 teaches a device for compression anastomosis (column 1, lines 14-16). Mouw'821 teaches a loop (40) which includes a wire (42) that moves between a delivery configuration in a first state (Figures 4, 6) and a deployed configuration in a second state (Figures 3, 5). Mouw’821 states that this wire can be made of nitinol, a well-known superelastic shape memory alloy, so that the wire changes from the straight delivery configuration to the round deployed configuration when exposed to a temperature higher than a threshold value, such as body temperature (column 4, lines 3-30). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the device of Takahashi’508 such that the wire transforms from the linear delivery configuration to a rounded deployed configuration using a shape memory alloy that changes shape above a threshold temperature, as taught by Mouw’821 because the use of shape memory alloys to induce shape changes on implantable devices is well known in the art, as taught by both Takahashi’508 and Mouw’821. 
	Claim 22: Mouw’821 teaches spacers (”jackets”) between adjacent magnets in order to maintain the position of the magnets along the wire (column 2, lines 34-42). 
	Claim 23: Mouw’821 teaches the magnets are arranged with like poles facing each other (Figure 14). It is well known in the art that like poles on magnets repel each 
	Claim 25: Mouw’821 teaches it known to modify the size of the magnets (column 5, lines 20-25). 
In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. 
In this case, the magnets disclosed by Mouw’821 are disclosed for performing the same function as Applicant’s device and therefore, the claimed device is not considered to be patentably distinct from the prior art device due to a recitation of particular dimensions. 
	Claim 26: Mouw’821 teaches the magnets are arranged with like poles facing each other (Figure 14). It is well known in the art that like poles on magnets repel each other.  
Claim 27: Takahashi’508 discloses one end of the wire (10a) is connected to a delivery device (53). 
Claim 28: Takahashi’508 discloses the wire is a shape memory alloy (paragraphs [0006], [0026]). 
Claim 30: Takahashi’508 discloses the wire has at least one loop next to the first loop and at least one loop next to the second loop (Figures 2 and 3). 

Claim 41: The first loop and second loop of Takahashi’508 have a circular shape (Figures 2, 3). 
Claim 42: Mouw'821 shows that the adjacent magnets on the same loop are configured to repel each other (Figure 14). 
Claim 43: The Office maintains the pressure exerted by the coil of Takahashi’508 is greater than 0.3 psi because it is necessarily higher than atmospheric pressure to result in the anastomosis taught by Takahashi'508. 
Claims 24 and 33-40 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of  Houghton et al. (US Patent Application 2015/0313595). 
Takahashi’508, as modified, teaches the limitations of claims 24 and 33-40 but fails to disclose the particular dimensions of the anastomosis device. Takahashi'508 discloses using the anastomosis instrument in various parts of the body, including two parts of the same organ (paragraph [0024]), but does not specifically discloses using the device to perform an anastomosis between a gall bladder and a duodenum, pancreatic tissue, or biliary tissue. 
Houghton’595 is directed towards an anastomosis device for connecting adjacent tissue (12, 22). Houghton’595 teaches the device can be used between the gallbladder and the intestines, the pancreas, and biliary ducts (paragraphs [0020]-[0023]). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the 
Houghton’595 teaches it is known to modify the diameter of the central portion (506) of the anastomosis device depending on the deployment location (paragraph [0028]-[0029]). Specifically, Houghton’595 teaches the deployed diameter of the central portion can be between 4-30mm (paragraph [0029]. In light of this teaching, it would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to modify the diameter of the loops in the device of Takahashi’508 in view of Mouw’821, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further, regarding the dimensions of the wire, at the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the wires so they have a diameter of between 0.1 to 10mm, greater than 1 mm, between 0.5mm to 1.0mm or less than 0.5 mm and a length of 1 to 250 cm because Applicant has not disclosed that these dimensions provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Takahashi’508, as modified, and applicant’s invention, to perform equally well with either the sizing taught by the prior art or the claimed diameter because both dimensions would perform the same function of 
	Regarding the maximum strain of less than 10% in the first state, as recited in claim 34, both Takahashi’508 and Mouw’821 teach the use of shape memory alloys to construct the loop (Takahashi’508 paragraph [0006] and [0026]); Mouw’821 column 4, lines 3-30). 
At the time the application was filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to construct the wires so they have a maximum of 10% strain in the first state because Applicant has not disclosed that this strain amount provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Takahashi’508, as modified, and applicant’s invention, to perform equally well with either the dimensions taught by the prior art or the claimed diameter because both dimensions would perform the same function of creating an anastomosis opening between two adjacent tissue structures. 
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of  Wild (US Patent 6,607,542). 
	Takahashi’508, as modified, teaches the limitations of claim 29 but fails to disclose the transition temperature is 20°C. 
. 
Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi’508 in view of Mouw’821 in view of Beisel’761, as applied to claim 21, further in view of Macoviak et al. (US Patent 6,361,545). 
	Takahashi’508, as modified, teaches the limitations of claim 32 but fails to disclose exposing the anastomosis device to heat by passing electrical current through the anastomosis device to aid in the transformation from the first state to the second state. 
	Like Takahashi’508, Macoviak’545 teaches a medical device made of a shape memory alloy that is placed in the body (abstract). Macoviak’545 teaches the shape memory alloy can change into the memory configuration by being passively heated by body heat, as taught by Takahashi'508 in view of Mouw’821, or it can be self-heated by applying an electrical current through the device (column 14, lines 1-11). It would have been obvious to one of ordinary skill in the art as of the effective filing date of the . 

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 19 January 2021 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY BACHMAN whose telephone number is (571)272-6208.  The examiner can normally be reached on Monday-Friday 9am-5pm and alternating Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Lindsey Bachman
/L.B./Examiner, Art Unit 3771                                                                                                                                                                                                        31 March 202

/ELIZABETH HOUSTON/Supervisory Patent Examiner, Art Unit 3771